The unlawful sale of intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
As it appears in the indictment, the appellant's name was "Oat Marshall." He suggested that his name is "Odis Marshall" and that his full name is "C. O. Marshall." The indictment was changed accordingly. This was in accord with the law, article 496, C. C. P., 1925.
The statement of facts was filed ninety-nine days after notice of appeal was given, which was too late to authorize consideration. See article 760, C. C. P.
Certain special charges were requested but in the absence of the facts the action of the trial court in refusing them must be assumed as correct.
Nothing in the motion for new trial requires consideration in the absence of knowledge of the facts that were before the trial court.
The judgment is affirmed.
Affirmed.